 
Exhibit 10.12
 
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT is dated as of March 13, 2013 (as the same may from time
to time be amended, supplemented or otherwise modified, this “Security
Agreement”), by and between Targeted Growth, Inc., a Washington corporation (the
“Secured Party”), and Global Clean Energy Holdings Inc., a Delaware corporation
(the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Secured Party are parties to that certain Asset
Purchase Agreement (the “Purchase Agreement”), dated as of March 12, 2013,
pursuant to which the Company has agreed to purchase from the Secured Party, and
the Secured Party has agreed to sell to the Purchaser, the rights and other
assets listed on Annex A, all of which are related to its program of developing
intellectual property and managing breeding activities for the development of
Camelina sativa as a biofuels feedstock;
 
WHEREAS, a portion of the consideration for the purchase by the Company of the
assets under the Purchase Agreement is in the form of the Company’s secured
promissory note, dated as of the date hereof, in the aggregate principal amount
of $1,300,000 (the “Note”); and
 
WHEREAS, pursuant to the Note and the Purchase Agreement, the Company has agreed
to execute and deliver this Security Agreement to the Secured Party.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
 
GRANT OF SECURITY INTEREST
 
As security for the prompt payment and performance of the Note (including
principal, interest, fees and other amounts payable with respect to the Note),
the Company hereby assigns, conveys, mortgages, pledges, hypothecates and
transfers to the Secured Party and hereby grants to the Secured Party a security
interest in, and continuing lien on the Collateral (as such term is defined on
Annex A hereto).
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
The Company hereby represents and warrants to the Secured Party, which
representations and warranties shall survive execution and delivery of this
Security Agreement, as follows:
 
2.1 Validity and Perfection.
 
(a) Each of this Agreement and the Note has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency,
 

 
1

--------------------------------------------------------------------------------

 

(b) reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
(c) The security interest in the Collateral granted to the Secured Party
hereunder constitutes a valid and continuing security interest in the
Collateral, securing the payment and performance when due of the Note.
 
2.2 Predecessors-in-Interest.  During the three years ended on the date hereof,
neither the Company nor any of its predecessors-in-interest has conducted any
business or sold any goods under any name (including any fictitious business or
trade name) other than its legal name which is correctly set forth at the
beginning of this Security Agreement.
 
2.3 No Liens; Other Financing Statements.
 
(a) Upon consummation of the transactions contemplated by the Purchase
Agreement, and subject to the validity and accuracy of the representations and
covenants regarding title to the Collateral made by the Secured Party to the
Company in the Purchase Agreement:
 
(i) the Company will be the sole, legal and equitable owner of the Collateral;
 
(ii) this Agreement creates a valid and enforceable security interest in the
Collateral in favor of Secured Party.
 
(b) The Company will neither create nor permit the existence of any lien or
security interest other than the security interest created hereby on the
Collateral without the consent of the Secured Party, and no lien or security
interest on the Company’s assets exists which would allow the creditor to have
priority over the Secured Party with respect to the Collateral.
 
(c) When UCC financing statements including the information about the Company
specified in Section 2.4 have been filed in the jurisdiction set forth on page 1
of this Security Agreement, the Secured Party will hold a perfected security
interest in the Collateral to the extent that a security interest therein may be
perfected by filing pursuant to the UCC.
 
2.4 Representations and Covenants Related to Perfection.  The Company represents
and warrants to the Secured Party as follows:  (a) the Company’s exact legal
name is as indicated on page 1 of this Security Agreement and on the signature
page hereof, (b) the Company is an organization of the type and is organized in
the jurisdiction set forth on page 1 of this Security Agreement, the chief
executive office of the Company is located at 100 West Broadway, #650, Long
Beach, California 90802, and the Company has no additional places of business.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 
 
COVENANTS
 
The Company covenants and agrees with the Secured Party that from and after the
date of this Security Agreement:
 
2.6 Further Assurances.  The Company will from time to time execute, deliver,
file and record all further instruments, endorsements and other documents, and
take such further action as the Secured Party may deem reasonably necessary in
obtaining the full benefits of this Security Agreement and of the rights,
remedies and powers herein granted.
 
2.7 Change of Name; Identity; Corporate Structure; Chief Executive Office.  The
Company will not change its name, identity, corporate structure or the location
of its chief executive office without giving the Secured Party 15 days prior
written notice and taking all action reasonably necessary to maintain the
security interest of the Secured Party in the Collateral intended to be granted
hereby at all times fully perfected with the same or better priority and in full
force and effect.
 
2.8 Maintain Records.  The Company will keep and maintain at its own cost and
expense reasonably satisfactory and complete records of the Collateral.  The
Company expressly authorizes the Secured Party or its agent(s) to file UCC
Financing Statements, Amendments or Continuation Statements as deemed
appropriate by Secured Party until the obligations under the Note are paid in
full.
 
2.9 Sale of Collateral.  The Company will not (i) sell or otherwise dispose of
the Collateral other than in the ordinary course of business, or (ii) create,
assume, incur or suffer to exist any lien, charge or encumbrance of any kind
(whether senior, pari passu or subordinate) on the Collateral, other than
Permitted Liens.
 
2.10 Maintenance of Collateral.  The Company will keep the Collateral,
including, without limitation, all inventory and equipment, in good repair,
working order and condition, subject to normal wear and tear.
 
2.11 Payment of Taxes.  The Company will pay and discharge promptly as they
become due and payable all taxes, assessments and other governmental charges or
levies imposed upon it or its income from the Collateral or upon any of the
Collateral or any part of the Collateral, as well as all claims of any kind
(including claims for labor, materials and supplies) which if unpaid might by
law become a lien, encumbrance or charge upon the Collateral, in each case
except as and to the extent that the Company is contesting any of the foregoing
in good faith and as to which appropriate reserves are established in the
Company’s financial statements.
 
2.12 Collections by Company.  From and after the occurrence and during the
continuance of any Acceleration Event (as defined in the Note), all sums
collected or received and all property recovered or possessed by the Company in
respect of any of the Collateral, including, without limitation, all sums
received in respect of the operation of the Camelina Assets (as defined in the
Note), shall be received and held by the Company in trust for the Secured Party
and shall be segregated from other assets and funds of the Company and upon the
 
 
3

--------------------------------------------------------------------------------

 
 
2.13 request of the Secured Party shall be immediately delivered to the Secured
Party (or otherwise in accordance with the instructions of the Secured Party)
for application to the payment of the Note.
 
2.14 Power of Attorney. Upon the occurrence and during the continuance of an
Acceleration Event, the Company hereby constitutes and appoints the Secured
Party its true and lawful attorney, with full power, in the name of the Company
or otherwise, at the expense of the Company and without notice to or demand upon
the Company, to grant, sell, convey, assign and transfer the Collateral in
accordance with the UCC, free and clear of all liens.  The Company agrees to
reimburse the Secured Party on demand for any payments made or expenses incurred
by the Secured Party pursuant to the foregoing authorization and any
unreimbursed amounts shall constitute amounts outstanding under the Note for all
purposes hereof.
 
2.15 No Duty Regarding Collateral.  The powers conferred on the Secured Party by
this Security Agreement are solely to protect the interests of the Secured Party
and shall not impose any duty upon the Secured Party to exercise any such power,
and if the Secured Party shall exercise any such power, such exercise shall not
relieve the Company of any Acceleration Event, and the Secured Party shall be
accountable only for amounts actually received as a result thereof.  The Secured
Party shall be under no obligation to take steps necessary to preserve the
rights in or value of or to collect any sums due in respect of any Collateral
against any other person or entity but may do so at its option. All expenses
reasonably incurred by the Secured Party upon or during the continuance of an
Acceleration Event in connection with the application, protection, maintenance,
renewal or preservation of any of the Collateral, shall be borne by the Company.
 
2.16 Insurance.  The Company will keep Collateral continuously insured by an
insurer approved by Secured Party (which approval shall not be unreasonably
withheld) against fire, theft and other hazards designated at any time by
Secured Party, in an amount equal to the full insurable value thereof, with such
form of loss payable clause as designated by and in favor of Secured Party, and
will deliver the policies and receipts showing payment of premiums to the
Secured Party.  In event of loss, unless the Collateral can be replaced, fully
restored or repaired, Secured Party shall have full power to collect any and all
insurance upon Collateral and to apply the same at its option to any obligation
secured hereby, whether or not matured.
 
ARTICLE III
 
REMEDIES; RIGHTS UPON ACCELERATION
 
3.1 Rights and Remedies Generally.  Upon the occurrence and during the
continuance of any Acceleration Event under the Note, then the Secured Party
shall have all the rights of a secured party under the UCC, shall have all
rights provided by this Security Agreement and shall have all rights now or
hereafter existing under all other applicable laws.  “UCC” shall mean the
Uniform Commercial Code as the same may, from time to time, be in effect in the
State of Delaware; provided, however, in the event that any or all of the
attachment, perfection or priority of the Secured Party’s security interest in
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the state of incorporation of the Company, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for
 
 
4

--------------------------------------------------------------------------------

 
 
3.2 purposes of the provisions hereof relating to such attachment, perfection of
priority and for purposes of definitions related to such provisions.
 
3.3 Assembly and Disposition of Collateral.  Upon the occurrence and during the
continuance of any Acceleration Event, (i) the Secured Party shall have the
right and power to take possession of the Collateral in accordance with the
applicable provisions of the UCC and (ii) upon at least five days’ notice to the
Company, the Company shall at its own expense, assemble the Collateral (or from
time to time any portion thereof) and make it available to the Secured Party at
any place or places designated by the Secured Party which is reasonably
convenient to both parties. The Secured Party will give the Company reasonable
notice of the time and place of any public sale of the Collateral or the time
after which any private sale or any other intended disposition thereof is to be
made. The Company agrees that the requirements of reasonable notice to it shall
be met if such notice is mailed, postage prepaid to its address specified on the
signature page hereto (or such other address that the Company may provide to the
Secured Party in writing) at least ten (10) days before the time of any public
sale or after which any private sale may be made.  The proceeds of any sale,
disposition or other realization upon the Collateral shall be distributed by the
Secured Party in the following order of priorities: First, to the Secured Party
in an amount sufficient to pay in full the reasonable costs of the Secured Party
in connection with such sale, disposition or other realization; second, to the
Secured Party in an amount equal to the then unpaid principal balance and
accrued but unpaid interest on the Note; and finally, upon payment in full of
the Note, to the Company or its representatives, in accordance with the UCC or
as a court of competent jurisdiction may direct.
 
3.4 Recourse.  Subject to the limitations contained in Section 2 of the Note,
the Company shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to satisfy the
Note.  The Company shall also be liable for all expenses of the Secured Party
reasonably incurred in connection with collecting such deficiency, including,
without limitation, the reasonable fees and disbursements of counsel employed by
the Secured Party to collect such deficiency.
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Governing Law.  This Security Agreement is governed by and is to be
construed in accordance with the laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
 
4.2 Notices.  Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered as described in the Notices section of the Purchase Agreement and to
the appropriate addresses listed therein.
 
4.3 Successors and Assigns.  This Security Agreement shall be binding upon and
inure to the benefit of the Company, the Secured Party, and their respective
heirs, representatives, successors and assigns; provided however the Company may
not assign this Security Agreement without the Secured Party’s prior written
consent.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4 Waivers and Amendments.  None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the party against whom enforcement is sought.
 
4.5 No Waiver.  No failure or delay on the part of the Secured Party in
exercising any right, power or privilege hereunder and no course of dealing
between the Secured Party and the Company shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Secured Party would otherwise have on any future occasion.  No
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Secured Party to any other or future
action in any circumstances without notice or demand.  Time is of the essence.
 
4.6 Termination; Release.  When the Note has been paid in full this Security
Agreement shall terminate, and the Secured Party, at the request of the Company,
will execute and deliver to the Company the proper instruments (including UCC
termination statements) acknowledging the termination of this Security
Agreement.  Notwithstanding anything else to the contrary contained herein, this
Security Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any amount received by the Secured Party in respect of
the Collateral or in respect of the Note is rescinded, annulled or must
otherwise be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company, or upon
the appointment of an intervenor, receiver or conservator of, or trustee or
similar official for, the Company, or any substantial part of its properties or
assets, or otherwise, all as though such payment had not been made.
 
4.7 Headings Descriptive.  The headings of the several Sections and subsections
of this Security Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Security
Agreement.
 
4.8 Severability.  In case any provision in or obligation under this Security
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Secured Party have caused this Security
Agreement to be duly executed and delivered as of the date first above written.
 

 
GLOBAL CLEAN ENERGY HOLDINGS, INC.
 
By:   /s/ Richard Palmer
 
Name:   Richard Palmer
 
Title:  President and CEO
 
 
Address:
100 West Broadway, #650       Long Beach, California 90802     Fax: 310.929.1139
                            SECURED PARTY


TARGETED GROWTH, INC.
 
 
  /s/ Margaret McCormick     Name: Margaret McCormick            
Address:
2815 Eastlake Ave E, Suite 300      
Seattle WA 98102
    Fax: 206.336.5573                          

 
 
7

--------------------------------------------------------------------------------

 

ANNEX A
 
The Company hereby pledges and grants to and creates in favor of the Secured
Party a continuing lien and security interest in and to all of the right, title
and interest of the Company in, to and under the following, wherever located,
and all additions and accessions thereto and all substitutions and replacements
thereof, and all proceeds, products and accounts thereof, including, without
limitation, all proceeds from the sale or transfer of thereof, and of insurance
covering the same and all other property at any time and from time to time
acquired, receivable or otherwise distributed in respect thereof (collectively,
the “Collateral”):
 


1.           Interest (previously held by Sustainable Oils, LLC) in the
following equipment:


(a)  
one (1) 2008 model L4740D Kubota four-wheel tractor, serial number 30670;

(b)  
one (1) Wintersteiger classic US combine, serial number 1540-4008-1786; and

(c)  
one (1) Hege Planting Machine, serial number 1009;



2.           Seed cleaner & cart, 324 Eclipse, 60HCMTR, purchased from A.T.
Ferrel Company in September 2009.


3.           Oil-in-seed analyzer, MQ-CU20 control unit, MQ-MU20/25 magnet unit,


4.           Host computer for oil-in-seed analyzer.


5.           MQ-PA247 probe assembly; purchased from Burker Optics in October
2009.


6.           Seed mass/volume machine, purchased from Autopilot Inc. in November
2011.


7.           7x20 14K tilt trailer; VIN:  5M3BU2029A1044083; model year:  2010;
make:  Mira; body style:  UT; model/series:  MUET720TA5; primary color:  black;
license plate number:  618111A; issuing state:  Montana.


8.           Passenger car; VIN:  2GCEK19K4S1287411; model year:  1995;
make:  Chevrolet; body style:  Extended Cab 2D; model/series:  C/K1500 Cheyenne
Silverado; primary color:  white; license plate number:  621550A; issuing
state:  Montana.


9.           Passenger car, VIN:  3GTEK23M69G104737; model year:  2009; make:
GMC; body style:  Crew Cab 4D; model/series:  Sierra 1500 SLE; primary color:
silver/stainless; license plate number:  ALC456; issuing state:  Montana.


10.           Lenovo Think Pad Tablet X61, Model 7767C4U, Serial Number LVB36A2.




 


4836-0030-4147.04
64774.00001

 
8

--------------------------------------------------------------------------------

 
